Citation Nr: 0624865	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  05- 18 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES


1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ron Settle, Legal Intern 




INTRODUCTION

The veteran had active military service from December 15, 
1944 to July 2, 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for hearing loss and tinnitus.


FINDINGS OF FACT

1.	Bilateral hearing loss was not manifested during the 
veteran's active service or for many years thereafter and 
is not related to the veteran's active service.  

2.	Tinnitus was not manifested during the veteran's active 
service or for many years thereafter and is not related to 
the veteran's active service.  


CONCLUSIONS OF LAW

1.	The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.385 (2005). 

2.	The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his current has hearing loss and 
tinnitus result from his exposure to noise during active 
service.  The veteran served as a carpenter's mate in the 
Navy, and states that during his service he was never issued 
any hearing protective equipment.
The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied.  
38 U.S.C.A. § 5107(b); C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service. 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be: (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  

The veteran served as a carpenter's mate during active duty.  
He claims that he worked with tools that produced "extreme 
noise" without hearing protection.  None of his service 
medical records, however, reflect any specific complaints or 
diagnoses of bilateral hearing loss or tinnitus.  Entrance 
and discharge examinations reflect normal hearing.

While the veteran believes that his current hearing loss and 
tinnitus are related to service, the veteran is a lay person 
and is not deemed competent to provide a medical opinion on 
the diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, his 
belief regarding the etiology of his hearing loss and 
tinnitus do not constitute competent evidence.

The veteran clearly has current hearing and tinnitus 
disabilities.  However, even if one accepts his statements 
regarding exposure to loud noises during active service, 
there is no competent medical evidence of a link between his 
exposure to loud noises during active service and his current 
hearing loss and tinnitus disabilities.  Accordingly, the 
preponderance of the evidence is against the veteran's 
claims, there is no doubt to be resolved, and service 
connection is not warranted. 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
veteran and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159 (b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA is also responsible for informing the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

A May 2003 letter informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  The letter was sent before the July 2003 rating 
decision and was, therefore, timely.  See Pelgegrini v. 
Principi, 18 Vet. App. 112 (2004).   

VA has assisted the veteran by obtaining service medical 
records and all known post-service medical records. 

In March of 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
duty to assist notice requirements apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The court held that the notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

With respect to the claims of service connection for 
bilateral hearing loss and tinnitus, the Board has concluded 
that the preponderance of the evidence is against these 
claims.  Any questions as to the appropriate disability 
rating or effective date to be assigned have therefore been 
rendered moot, and the absence of notice does not preclude a 
Board decision on the veteran's claim as no prejudice 
results.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


